DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/04/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inada (US Patent Publication Number 2018/0224709 A1).

Inada teaches, as claimed in claim 1,  a light modulating device comprising (fig 52.):
a variable mirror (20) comprising a plurality of lattice structures (Fig. 3), the plurality of lattice structures (73) comprising a material having a refractive index that changes based on a temperature of the material (¶0365); a distributed Bragg mirror (40) spaced apart from the variable mirror and provided above the variable mirror, the distributed Bragg mirror comprising a first material layer (42) and a second material layer (44) that are alternately stacked, and a refractive index of the first material layer being different from a refractive index of the second material layer; and a heating portion (68) configured to apply heat the plurality of lattice structures and provided below the variable mirror (20) opposite to the distributed Bragg mirror (40).
Inada teaches, as claimed in claim 2, further comprising a spacer layer (51) provided between the variable mirror (20) and the distributed Bragg mirror(40), the spacer layer being configured to provide a resonant distance.
Inada teaches, as claimed in claim 3, wherein the spacer layer comprises a material  having a refractive index   (SiO) that is less than the refractive index of the plurality of lattice structures (¶ 0041 “ SIN has a higher refr1) .
Inada teaches, as claimed in claim 4, wherein the plurality of lattice structures(73)  are provided at a certain period in a direction perpendicular to a direction in which the first material layer and the second material layer are stacked2.


Inada teaches, as claimed in claim 5, wherein the heating portion comprises a heater (68) that is electrically heated and configured to heat the plurality of lattice structures (¶0369)
Inada teaches, as claimed in claim 6, wherein the heating portion comprises: an electric resistor (64) configured to heat the plurality of lattice structures (73); and a circuit element layer (66) configured to supply an electric current to the electric resistor.
 Inada teaches, as claimed in claim 7, wherein the electric resistor comprises: a plurality of sub-resistors3 configured to heat a divided region of the variable mirror.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, 12-14 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over by Inada (US Patent Publication Number 2018/0224709 A1) in view of  Chung (US Patent Publication Number 2017/0033534 A1).
Inada fails to teach, as claimed in claim 8, further comprising a meta optical device provided above the distributed Bragg mirror opposite to the variable mirror, the meta optical device comprising a plurality of nanostructures. In a related art, Chung teaches a meta optical device (20) provided above the distributed Bragg mirror (210) opposite to the variable mirror (40), the meta optical device comprising a plurality of nanostructures.
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light modulating device, as taught by India with the meta optical device, as taught by Chung, for the purpose of providing grating reflector can be more complex and, more importantly, more flexible than the conventional HCG mirror (¶0008).

Inada fails to teach, as claimed in claim 9, wherein a shape distribution of the plurality of nanostructures is set to increase a phase modulation range between the variable mirror and the distributed Bragg mirror based on a change in the refractive index of the plurality of lattice structures. In a related art, Chung teaches wherein a shape distribution of the plurality of nanostructures is set to increase a phase modulation range between the variable mirror and the distributed Bragg mirror based on a change in the refractive index of the plurality of lattice structures (¶0082).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light modulating device, as taught by India with the meta optical device, as taught by Chung, for the purpose of providing grating reflector can be more complex and, more importantly, more flexible than the conventional HCG mirror (¶0008).



Inada teaches, as claimed in claim 12, A light modulating device comprising (fig 52.):
a variable mirror (20) comprising a plurality of lattice structures (Fig. 3), the plurality of lattice structures (73) comprising a material having a refractive index that changes based on a temperature of the material (¶0365); a distributed Bragg mirror (40) spaced apart from the variable mirror and provided above the variable mirror, the distributed Bragg mirror comprising a first material layer (42) and a second material layer (44) that are alternately stacked, and a refractive index of the first material layer being different from a refractive index of the second material layer; and a heating portion (68) configured to apply heat the plurality of lattice structures and provided below the variable mirror (20) opposite to the distributed Bragg mirror (40), a controller (60) configured to apply a control signal to the heating portion. Inada fails to teach a substrate; a phase modulating device comprising a plurality of phase modulation channels that are repeatedly provided on the substrate. In a related art, Chung teaches a substrate (31); a phase modulating device (20) comprising a plurality of phase modulation channels (21) that are repeatedly provided on the substrate.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light modulating device, as taught by India with the meta optical device, as taught by Chung, for the purpose of providing grating reflector can be more complex and, more importantly, more flexible than the conventional HCG mirror (¶0008).
Inada fails to teach, as claimed in claim 13, further comprises trenches that are provided between adjacent phase modulation channels among the plurality of phase modulation channels. In a related art, Chung teaches further comprises trenches (22) that are provided between adjacent phase modulation channels (21) among the plurality of phase modulation channels.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light modulating device, as taught by India and Chung  with the meta optical device, as taught by Chung, for the purpose of providing grating reflector can be more complex and, more importantly, more flexible than the conventional HCG mirror (¶0008).
Inada fails to teach, as claimed in claim 14, wherein the trenches comprise air trenches, vacuum trenches, or heat insulation trenches configured to prevent a thermal transfer between adjacent phase modulation channels. In a related art, Chung teaches further wherein the trenches comprise air trenches 4.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light modulating device, as taught by India and Chung  with the meta optical device, as taught by Chung, for the purpose of providing grating reflector can be more complex and, more importantly, more flexible than the conventional HCG mirror (¶0008).
Inada teaches, as claimed in claim 22, wherein each of the plurality of phase modulation channels further comprises: further comprising a spacer layer  (51) provided between the variable mirror (20) and the distributed Bragg mirror(40), the spacer layer being configured to provide a resonant distance, spacer layer (51) comprising a material having a refractive index less than a refractive index of the plurality of lattice structures.
Inada teaches, as claimed in claim 23, wherein the plurality of lattice structures(73)  are provided at a certain period in a direction perpendicular to a direction in which the first material layer and the second material layer are stacked5.
Inada fails to teach, as claimed in claim 24, further comprising a meta optical device provided above the distributed Bragg mirror opposite to the variable mirror, the meta optical device comprising a plurality of nanostructures. In a related art, Chung teaches a meta optical device (20) provided above the distributed Bragg mirror (210) opposite to the variable mirror (40), the meta optical device comprising a plurality of nanostructures.
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light modulating device, as taught by India with the meta optical device, as taught by Chung, for the purpose of providing grating reflector can be more complex and, more importantly, more flexible than the conventional HCG mirror (¶0008).

Inada fails to teach, as claimed in claim 25, wherein a shape distribution of the plurality of nanostructures is set to increase a phase modulation range between the variable mirror and the distributed Bragg mirror based on a change in the refractive index of the plurality of lattice structures. In a related art, Chung teaches wherein a shape distribution of the plurality of nanostructures is set to increase a phase modulation range between the variable mirror and the distributed Bragg mirror based on a change in the refractive index of the plurality of lattice structures (¶0082).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light modulating device, as taught by India with the meta optical device, as taught by Chung, for the purpose of providing grating reflector can be more complex and, more importantly, more flexible than the conventional HCG mirror (¶0008).

Inada teaches, as claimed in claim 26, a light source (7) configured to emit light;
a beam steering device (10) configured to steer the light emitted from the light source towards an object, the beam steering device comprising: alight modulating device comprising (fig 52.):
a variable mirror (20) comprising a plurality of lattice structures (Fig. 3), the plurality of lattice structures (73) comprising a material having a refractive index that changes based on a temperature of the material (¶0365); a distributed Bragg mirror (40) spaced apart from the variable mirror and provided above the variable mirror, the distributed Bragg mirror comprising a first material layer (42) and a second material layer (44) that are alternately stacked, and a refractive index of the first material layer being different from a refractive index of the second material layer; and a heating portion (68) configured to apply heat the plurality of lattice structures and provided below the variable mirror (20) opposite to the distributed Bragg mirror (40), a controller (60) configured to apply a control signal to the heating portion. a sensor  (400) configured to receive light from the object; and a processor  (600) configured to analyze a location or a shape of the object based on a signal transmitted from the sensor. Inada fails to teach a substrate; a phase modulating device comprising a plurality of phase modulation channels that are repeatedly provided on the substrate. In a related art, Chung teaches a substrate (31); a phase modulating device (20) comprising a plurality of phase modulation channels (21) that are repeatedly provided on the substrate.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light modulating device, as taught by India with the meta optical device, as taught by Chung, for the purpose of providing grating reflector can be more complex and, more importantly, more flexible than the conventional HCG mirror (¶0008).
Allowable Subject Matter
Claims 10, 11 and 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although prior art teaches light modulating device comprising: a variable mirror comprising a plurality of lattice structures, the plurality of lattice structures comprising a material having a refractive index that changes based on a temperature of the material,  prior art fails to simultaneously teach wherein the substrate comprises a through hole and a metal plug provided in the through hole, as claimed in claims 10 and 20 and  wherein the trenches partly extend in the heating portion, a claimed in claim 15; wherein the heating portion comprises: a plurality of electric resistors respectively facing the plurality of phase modulation channels in a one-to-one correspondence; anda  circuit element layer configured to supply an electric current to the plurality of electric resistor, as claimed in claim 17 further comprising a heat sink provided on a surface of the substrate opposite to the heating portion, as claimed in claim 21/
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

12 August 2022


/CHRISTOPHER STANFORD/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        
        2 The lattice structure have the same period and alignment as in the ifrction perpendiculat from layers 42.
        3 Two of the wires are shown going into opposite side of 20
        4 The spaces in between the nanostructures inherently have air in them 
        5 The lattice structure have the same period and alignment as in the ifrction perpendiculat from layers 42.